Exhibit 10.2

 

NEKTAR THERAPEUTICS

(formerly known as Inhale Therapeutic Systems, Inc.)

 

2000 NON-OFFICER EQUITY INCENTIVE PLAN

 

Adopted August 18, 1998

Amended February 23, 1999

Amended December 14, 1999

Amended and Restated June 6, 2000

Adjusted for 2-for-1 Stock Split on August 22, 2000

Amended August 22, 2000

Amended January 16, 2001

Amended April 25, 2001

Amended June 28, 2001

Amended September 6, 2001

Amended November 12, 2002

Amended April 23, 2004

Stockholder Approval Not Required

Termination Date: None

 

1.              PURPOSES.

 

(a)          Amendment and Restatement.  The 1998 Non-Officer Equity Incentive
Plan initially was adopted on August 18, 1998 (the “1998 Plan”).  The 1998 Plan
hereby is amended and restated in its entirety, effective upon adoption by the
Board, and renamed the “2000 Non-Officer Equity Incentive Plan.”  The terms of
the Plan shall apply to all Stock Awards granted pursuant to the Initial Plan.

 

(b)          Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are the Employees and Consultants of the Company and its Affiliates
who are neither Officers nor Directors.

 

(c)          Available Stock Awards.  The purpose of the Plan is to provide a
means by which eligible recipients of Stock Awards may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
the following Stock Awards: (i) Nonstatutory Stock Options, (ii) stock bonuses
and (iii) rights to acquire restricted stock.

 

(d)          General Purpose.  The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

1

--------------------------------------------------------------------------------


 

2.              DEFINITIONS.

 

(a)          “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b)          “Board” means the Board of Directors of the Company.

 

(c)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)          “Committee” means a Committee appointed by the Board in accordance
with subsection 3(c).

 

(e)          “Common Stock” means the common stock of the Company.

 

(f)            “Company” means Nektar Therapeutics, a Delaware corporation.

 

(g)         “Consultant” means any person, including an advisor, (i) engaged by
the Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate.  However, the term “Consultant” shall not include Directors of
the Company

 

(h)         “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee or Consultant, is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director of the
Company will not constitute an interruption of Continuous Service.  The Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

 

(i)            “Director” means a member of the Board of Directors of the
Company.

 

(j)            “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

 

(k)        “Employee” means any person employed by the Company or an Affiliate. 
Mere service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

 

(l)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

(m)      “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market System or the Nasdaq SmallCap Market,
the Fair Market Value of a share of Common Stock shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or market (or the exchange or market with the greatest volume
of trading in the Common Stock) on the last market trading day prior to the day
of determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

 

(ii)        In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.

 

(n)         “Nonstatutory Stock Option” means an option not intended to qualify
as an Incentive Stock Option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.

 

(o)          “Officer” means (i) a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder and (ii) any other person designated by the
Company as an officer.

 

(p)          “Option” means a Nonstatutory Stock Option granted pursuant to the
Plan.

 

(q)          “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

(r)          “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(s)          “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(t)            “Plan” means this Nektar Therapeutics 2000 Non-Officer Equity
Incentive Plan.

 

(u)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(v)           “Securities Act” means the Securities Act of 1933, as amended.

 

(w)        “Stock Award” means any right granted under the Plan, including an
Option, a stock bonus and a right to acquire restricted stock.

 

(x)          “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant.  Each Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

 

3

--------------------------------------------------------------------------------


 

3.              ADMINISTRATION.

 

(a)          Administration by Board.  The Board will administer the Plan unless
and until the Board delegates administration to a Committee, as provided in
subsection 3(c).

 

(b)          Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Stock Awards; when and how each Stock Award
shall be granted; what type or combination of types of Stock Award shall be
granted; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive stock pursuant to a Stock Award; and the number of shares with respect
to which a Stock Award shall be granted to each such person.

 

(ii)        To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)    To amend the Plan or a Stock Award as provided in Section 12.

 

(iv)       Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
that are not in conflict with the provisions of the Plan.

 

(c)          Delegation to Committee.  The Board may delegate administration of
the Plan to a Committee or Committees of one (1) or more members of the Board,
and the term “Committee” shall apply to any person or persons to whom such
authority has been delegated.  If administration is delegated to a Committee,
the Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may abolish the Committee at any time and revest
in the Board the administration of the Plan.

 

(d)          Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4.              SHARES SUBJECT TO THE PLAN.

 

(a)          Share Reserve.  Subject to the provisions of Section 11 relating to
adjustments upon changes in stock, the stock that may be issued pursuant to
Stock Awards shall not exceed in the

 

4

--------------------------------------------------------------------------------


 

aggregate twelve million seven hundred fifty thousand (12,750,000)(1) shares of
Common Stock.  Subject to Section 4(b), the number of shares available for
issuance under the Plan shall be reduced by (i) one (1) share for each share of
stock issued pursuant to an Option granted under Section 6, and (ii) one and
one-half (1.5) shares for each share that is issued pursuant to a stock bonus
award or restricted stock award under Section 7.

 

(b)          Reversion of Shares to the Share Reserve.  If any Stock Award shall
for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full or if any shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited to or reacquired or
repurchased by the Company, including, but not limited to, any forfeiture,
reacquisition or repurchase caused by the failure to meet a contingency or
condition required for the vesting of such shares, the stock not acquired under
such Stock Award shall revert to and again become available for issuance under
the Plan at the rate of (i) one (1) share for each share of stock that had been
issued pursuant to an Option granted under Section 6, and (ii) one and one-half
(1.5) shares for each share that had been issued pursuant to a stock bonus award
or restricted stock award under Section 7.

 

(c)          Source of Shares.  The stock subject to the Plan may be unissued
shares or reacquired shares, bought on the market or otherwise.

 

5.              ELIGIBILITY.

 

(a)          Eligibility.  Stock Awards may be granted only to Employees and
Consultants who are neither Officers nor Directors.

 

(b)          Consultants.  A Consultant shall not be eligible for the grant of a
Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.(2)

 

--------------------------------------------------------------------------------

(1)          The 3,525,000 shares in the share reserve automatically were
adjusted to 7,050,000 shares pursuant to the 2-for-1 stock split on August 22,
2000.  The Board of Directors amended the Plan on August 22, 2000 and increased
this number by 1,500,000 shares (post stock split) to a total of 8,550,000
shares. The Board of Directors amended the Plan on January 16, 2001 and
increased this number by 800,000 shares to a total of 9,350,000 shares.  The
Board of Directors amended the Plan on June 28, 2001 and increased this number
by 900,000 to a total of 10,250,000 shares.  The Board of Directors amended the
Plan on September 6, 2001 and increased this number by 1,000,000 to a total of
11,250,000 shares.  The Board of Directors amended the Plan on November 12, 2002
and increased this number by 1,500,000 to a total of 12,750,000 shares.

(2)          Form S-8 generally is available to consultants and advisors only if
(i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

5

--------------------------------------------------------------------------------


 

6.              OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

 

(a)          Exercise Price.  The Board shall determine the exercise price of
each Option, provided, however, that the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the stock
subject to the Option on the date the Option is granted.

 

(b)          Consideration.

 

(i)            The purchase price of stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either
(A) in cash at the time the Option is exercised or (B) at the discretion of the
Board at the time of the grant of the Option (or subsequently) by delivery to
the Company of other Common Stock, according to a deferred payment or other
similar arrangement (which may include, without limiting the generality of the
foregoing, the use of other Common Stock) with the Participant or in any other
form of legal consideration that may be acceptable to the Board; provided,
however, that at any time that the Company is incorporated in Delaware, payment
of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.

 

(ii)        Unless otherwise specifically provided in the Option, the purchase
price of Common Stock acquired pursuant to an Option that is paid by delivery to
the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of the Common Stock of the Company that
have been held for more than six (6) months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes).

 

(iii)    In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at the minimum rate of
interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.

 

(c)          Transferability. An Option shall be transferable to the extent
provided in the Option Agreement.  If the Option does not provide for
transferability, then the Option shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.  Notwithstanding the
foregoing provisions of this subsection 6(c), the Optionholder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.

 

6

--------------------------------------------------------------------------------


 

(d)          Vesting Generally.  The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal.  The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this subsection 6(d) are subject to any Option provisions
governing the minimum number of shares as to which an Option may be exercised.

 

(e)          Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.

 

(f)            Extension of Termination Date.  An Optionholder’s Option
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of three months (or such longer or shorter period specified in the
Option Agreement) after the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements.

 

(g)         Disability of Optionholder.  In the event an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination (or such longer or shorter period specified in the
Option Agreement) or (ii) the expiration of the term of the Option as set forth
in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

(h)         Death of Optionholder.  In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, then, subject to any
restrictions in the Option Agreement, the Option shall become fully vested and
exercisable as of the date of termination.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise the Option as of the date of death) by the
Optionholder’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to

 

7

--------------------------------------------------------------------------------


 

exercise the Option upon the Optionholder’s death pursuant to subsection 6(c),
but only within the period ending on the earlier of (1) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Option Agreement) or (2) the expiration of the term of such Option as set
forth in the Option Agreement.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.

 

(i)            Early Exercise.  The Option may, but need not, include a
provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the shares subject to the Option prior to the full vesting of the
Option.  Any unvested shares so purchased may be subject to an unvested share
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate.

 

(j)            Term.  No Option shall be exercisable after the expiration of
eight (8) years from the date it was granted.

 

7.              PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)          Stock Bonus Awards.  Each stock bonus agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of stock bonus agreements may change from
time to time, and the terms and conditions of separate stock bonus agreements
need not be identical, but each stock bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)            Consideration.  A stock bonus shall be awarded in consideration
for past services actually rendered to the Company or an Affiliate for its
benefit.

 

(ii)        Vesting.  Shares of Common Stock awarded under the stock bonus
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)    Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the stock bonus agreement;
provided, however, that in the event a Participant’s Continuous Service
terminates as a result of the Participant’s death, then, subject to any
restrictions in the stock bonus agreement, the shares acquired pursuant to the
stock bonus agreement shall become fully vested as of the date of termination.

 

(iv)       Transferability.  Rights to acquire shares under the stock bonus
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the stock bonus agreement, as the Board shall
determine in its discretion, so long as stock awarded under the stock bonus
agreement remains subject to the terms of the stock bonus agreement.

 

(b)          Restricted Stock Awards.  Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  The

 

8

--------------------------------------------------------------------------------


 

terms and conditions of the restricted stock purchase agreements may change from
time to time, and the terms and conditions of separate restricted stock purchase
agreements need not be identical, but each restricted stock purchase agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)            Purchase Price.  The purchase price under each restricted stock
purchase agreement shall be such amount as the Board shall determine and
designate in such restricted stock purchase agreement.

 

(ii)        Consideration.  The purchase price of stock acquired pursuant to the
restricted stock purchase agreement shall be paid either:  (1) in cash at the
time of purchase; (2) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (3) in any other
form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.

 

(iii)    Vesting.  Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

 

(iv)       Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the restricted stock purchase agreement; provided, however, that in the event
a Participant’s Continuous Service terminates as a result of the Participant’s
death, then, subject to any restrictions in the restricted stock purchase
agreement, the shares acquired pursuant to the restricted stock purchase
agreement shall become fully vested as of the date of termination.

 

(v)           Transferability.  Rights to acquire shares under the restricted
stock purchase agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the restricted stock purchase
agreement, as the Board shall determine in its discretion, so long as stock
awarded under the restricted stock purchase agreement remains subject to the
terms of the restricted stock purchase agreement.

 

8.              COVENANTS OF THE COMPANY.

 

(a)          Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

 

(b)          Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of

 

9

--------------------------------------------------------------------------------


 

the Stock Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Stock Award or any
stock issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary for the lawful
issuance and sale of stock under the Plan, the Company shall be relieved from
any liability for failure to issue and sell stock upon exercise of such Stock
Awards unless and until such authority is obtained.

 

9.              USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.       MISCELLANEOUS.

 

(a)          Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

 

(b)          Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

 

(c)          No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant or other holder of Stock Awards any right to continue to serve
the Company or an Affiliate in the capacity in effect at the time the Stock
Award was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause or (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate.

 

(d)          Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring the stock
subject to the Stock Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the stock.  The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares upon the exercise or acquisition
of stock under the Stock Award has been registered under a then currently
effective registration statement under the

 

10

--------------------------------------------------------------------------------


 

Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.

 

(e)          Withholding Obligations.  To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means:  (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares from the shares of the Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of stock under the Stock Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of the Common Stock.

 

11.       ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)          Capitalization Adjustments.  If any change is made in the stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4(a), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of stock subject to such outstanding Stock Awards.  Such adjustments shall
be made by the Board, the determination of which shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b)          Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then such Stock Awards shall be terminated if not
exercised (if applicable) prior to such event.

 

(c)          Corporate Transaction.  In the event of (1) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (2) a
merger or consolidation in which the Company is not the surviving corporation or
(3) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise (a “Corporate Transaction”), then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the Corporate
Transaction) for those outstanding under the Plan. In the event any

 

11

--------------------------------------------------------------------------------


 

surviving corporation or acquiring corporation refuses to assume such Stock
Awards or to substitute similar stock awards for those outstanding under the
Plan, then with respect to Stock Awards held by Participants whose Continuous
Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full, and the Stock Awards shall terminate if not exercised (if
applicable) at or prior to such Corporate Transaction. With respect to any other
Stock Awards outstanding under the Plan, such Stock Awards shall terminate if
not exercised (if applicable) prior to such Corporate Transaction.

 

(d)          Securities Acquisition.  In the event of an acquisition by any
person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or an
Affiliate) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of Directors and provided that such
acquisition is not a result of, and does not constitute, a Corporate Transaction
described in subsection 11(c) hereof, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full.

 

12.       AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)          Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan; provided however, that the rights under any Stock Award
shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the Participant and (ii) the Participant consents in
writing.

 

(b)          Amendment of Stock Awards.  The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

 

13.       TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)          Plan Term.  The Board may suspend or terminate the Plan at any
time.  No Stock Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)          No Impairment of Rights.  Rights and obligations under any Stock
Award granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan, except with the written consent of the Participant.

 

14.       EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective upon adoption by the Board.

 

12

--------------------------------------------------------------------------------


 

15.       CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

13

--------------------------------------------------------------------------------


 

Nektar Therapeutics 2000 Non-Officer Equity Incentive Plan (“the Plan”)

 

This section of the Plan will be known as the Approved Section of the Nektar
Therapeutics 2000 Non-Officer Equity Incentive Plan (the “Approved Section”). 
The Approved Section has been adopted by way of amendment to the Plan for the
sole purpose of providing for the grant of options to United Kingdom-based
employees of Nektar Therapeutics and its Subsidiaries and to directors of the
Subsidiaries under Section 6 of the Plan where the Committee wishes to grant the
employees of Nektar Therapeutics and its Subsidiaries and to directors of the
Subsidiaries options under a plan approved by the Board of the Inland Revenue
under Schedule 9 of the Income and Corporation Taxes Act 1988 in addition to or
as an alternative to the grant of Options and other Stock Awards under the
Plan.  The Approved Section shall only be used in connection with option grants
to United Kingdom-based employees of Nektar Therapeutics and its Subsidiaries
and United Kingdom-based directors of the Subsidiaries.  All other Stock Awards
made under the Plan shall be governed by the Plan without reference to the
Approved Section.

 

For the purposes of the Approved Section, the Sections set forth in the Plan
shall apply subject to the amendments provided for below and any provision in
the Plan that is inconsistent with the following provisions shall not form part
of the Approved Section shall be governed by the Plan subject to the amendments
provided for below:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               The following words and expressions shall have
the following meanings for the purposes of the Approved Section, unless the
context otherwise requires:

 

“the Adoption Date” means the date on which the Approved Section is approved by
the Inland Revenue;

 

“the Appropriate Period” has the same meaning as in paragraph 15(2) of
Schedule 9 to the Taxes Act;

 

“Approved Option” means an Option to acquire Section Shares which is granted
under Section 6 and satisfies the conditions of the Approved section;

 

“Approved Section” means the Approved Section of the Nektar Therapeutics 200
Non-Officer Equity Incentive Plan constituted and governed by the Plan subject
to the amendments set out herein;

 

“Associated Company” has the same meaning as in Section 187(2) of the Taxes Act;

 

“the Company” means Nektar Therapeutics, a Delaware corporation with business
address 150 Industrial Road, San Carlos, California 94070-6256;

 

“Control” has the same meaning as in section 840 of the Taxes Act and
“controlled” shall be construed accordingly;

 

14

--------------------------------------------------------------------------------


 

“Date of Grant” means the date on which an Approved Option is, was, or is to be
granted under the Approved Section;

 

“Eligible Employee” means a person who is at the relevant Date of Grant:

 

(A)                               a Full-time Director or a qualifying Employee
selected by the Committee to participate in the Approved Section; and

 

(B)                               not precluded by paragraph 8 of Schedule 9
(material interest I close company) to the Taxes act from participating in the
Approved Section;

 

“Full-Time Director” means a director of a Subsidiary whose terms of office or
employment require such director to work for at least twenty-five hours per week
(excluding meal breaks);

 

“Qualifying Employee” means an employee of the Company or a Subsidiary who is
not a director of the Company or Subsidiary;

 

“Qualifying Employment” means office or employment either as a Full-Time
Director or as a Qualifying Employee as the case may be;

 

“Section Shares” means Shares which satisfy the conditions specified in
Paragraphs 10 to 14 of Schedule 9 to the Taxes Act (fully paid up, unrestricted,
ordinary share capital) to be acquired by a Participant on the exercise by such
participant of an Approved Option which Shares shall as to voting, dividend,
transfer and other rights including those arising in the liquidation of the
Company rank pari passu in all respects and as to one class with the Shares of
the Company in issue at that time;

 

“Subsidiary” means a body corporate of which the Company is for the time being
to be taken to have Control and which is a subsidiary of the Company within
section 736 of the Companies Act 1985;

 

“Subsisting Option” means an Approved Option which has neither lapsed nor been
exercised;

 

“Taxes Act” means the Income and Corporation Taxes Act 1988;

 

Where the context so permits the singular shall include the plural and vice
versa and the masculine shall include the feminine.

 

Reference to any Act shall include any statutory modification, amendment or
re-enactment thereof;

 

2.                                      ELIGIBILITY

 

2.1                               Notwithstanding Section 5 of the Plan,
Approved Options shall only be granted to Eligible Employees.

 

15

--------------------------------------------------------------------------------


 

3.                                      OPTION PROVISIONS

 

Section 6 of the Plan shall apply provided that the grant of each Approved
Option shall comply with the following conditions:

 

3.1                               An Approved Option may not be exercised later
than the day before the tenth anniversary of the Date of Grant on which day the
same (if it has not already ceased to be exercisable) shall lapse.

 

The exercise price payable for each Section Share in the event of an Approved
Option being exercised shall be:

 

(A)                               Where Approved Options are granted when the
Shares are not quoted on the New York Stock Exchange, the greater of:

 

(1)                                 the par value of a Share; and

 

(2)                                 the amount determined to be the market value
of a share on the Date of grant in accordance with the provisions of part VIII
of the Taxation of Chargeable Gains Act of 1992 and agreed for the purposes of
the Approved Section with the Inland Revenue Share Valuation Division prior to
the date on which an Approved Option is granted to a Participant;

 

(B)                               where Approved options are granted when the
Shares are quoted on the New York Stock Exchange, the greater of:

 

(1)                                 the par value of a Share; and

 

(2)                                 on any Date of Grant, the closing sales
price for a Share on the New York Stock Exchange on the immediately preceding
day on which Shares were traded on the New York Stock Exchange as published in
the Wall Street Journal;

 

3.2                               The form of grant of an Approved Option shall
be executed by the Company as a deed, and shall state the exercise price, the
number of Shares, the Date of Grant and any performance conditions applicable to
the exercise of the approved Option.

 

3.3                               Any Approved Option granted to an Eligible
Employee shall be limited and take effect so that at the Date of Grant of such
Approved Option the aggregate of:

 

(A)       the market value of shares comprised in such Approved Option; and

 

(B)       the market value of shares comprised in any Subsisting Options which
have been granted to that Eligible Employee; and

 

16

--------------------------------------------------------------------------------


 

(C)       the market value of any Shares the Eligible Employee may acquire in
pursuance of options granted to such Eligible Employee (and not exercised) under
any other scheme approved under Schedule 9 to the Taxes Act and established by
the Company or any Associated Company of the Company providing for the grant of
options to acquire Shares (other than a savings related share option scheme)

 

shall not exceed £30,000 (or such other amount as may be prescribed by
Paragraph 28 of Schedule 9 to the Taxes Act from time to time).

 

For the purposes of this paragraph “market value” shall be calculated in
accordance with Paragraph 28 of Schedule 9 to the Taxes Act at the respective
Dates of Grant.

 

3.4                               The type of consideration in which the
exercise price of an Approved Option is to be paid shall be in monetary form.

 

3.5                               An Approved Option shall be personal to the
Eligible Employee to whom it is granted and shall not be capable of assignment. 
Any purported sale, pledge, assignment, hypothecation, transfer or disposal of
or dealing with an Approved Option shall cause the Approved Option to lapse
forthwith.

 

3.6                               No Approved Option may be exercised at any
time when the Shares which may be thereby acquired are not Section Shares.

 

3.7                               Upon the exercise of an Approved Option in
accordance with the Plan, the Company shall promptly and in any event not later
than 30 days after the exercise of an Approved Option issue or cause to be
issued a stock certificate to the Participant or a book-entry crediting the
Participant’s account with the appropriate number of Section Shares.

 

3.8                               No Approved Option may be exercised when the
Participant to who it was granted is precluded from participating in the
Approved Section by virtue of paragraph 8 of Schedule 9 to the Taxes act
(material interest in close company).

 

4.                                      TERMINATION OF EMPLOYMENT

 

4.1                               Except as provided in Section 6 paragraph (e)
(Termination of continuous Service), Section paragraph (g) (Disability of the
Optionholder) and Section 6 paragraph (h) (Death of the Optionholder) of the
Plan no Approved Option may be exercised unless the Participant shall have been
in Qualifying Employment since the date of the grant of such Approved Option.

 

4.2                               Section 6 paragraph (h) (Death of the
Optionholder) of the Plan shall apply for the purposes of the Approved
Section provided that no Approve Option may be exercised more than one year
later the death of a Participant and following the death of a Participant an
Approved Option may only be exercised by the personal representatives of that
Participant.

 

17

--------------------------------------------------------------------------------


 

4.3                               A female Participant whose employment has been
terminated in circumstances such that, pursuant to the Employment Rights Act
1996, she has a right to return to work shall be deemed for the purposes of the
Approved Section not to have eased to be in Qualifying Employment until such
time as she is no longer capable, pursuant to the said Act, of exercising a
right to return to work and has not exercised such right.

 

5.                                      PROVISIONS OF THE PLAN NOT TO APPLY TO
APPROVED OPTIONS

 

5.1                               Section 6 paragraphs 6 (b)(I)(B), (ii) and
(iii) Consideration) and (i) (Early Exercise), 7 (Provisions of Stock Awards
other than Options) and 10 paragraphs 9a) (Acceleration of Exercisability and
Vesting) and (d) (Investment Assurances) of the Plan shall not apply for the
purposes of the Approved Section.

 

6.                                      NO OBLIGATION TO EMPLOY

 

Section 10 paragraph © (No Employment or other Service Rights) of the Plan shall
apply subject to the following further condition for the purposes of the
Approved Section:

 

6.1                               Participation in the Approved Section by a
participant is a matter entirely separate from, and shall not affect, the
Participant’s pension rights and terms of employment and, in particular (but
without prejudice to the foregoing), if a Participant shall cease for any reason
(including wrongful dismissal) to be employed by or hold office with the Company
or a Subsidiary the Participant shall not be entitled by way of compensation for
loss or otherwise howsoever, of any sum or benefit to compensate the Participant
for the loss of any right or benefit under the Approved Section.

 

7.                                      WITHHOLDING OBLIGATIONS

 

The following provision shall be substituted for Section 10 paragraph (e)
(Withholding Obligations) of the Plan for the purposes of the Approve Section:

 

7.1                               If a Participant is liable to tax, duties and
social security contributions on the exercise of an Approved Option and the
Company or the Participant’s employing company or former employing company is
liable to make payment to appropriate authorities on account of that liability,
then the Participant will enter into such arrangements as necessary for ensuring
that that company is put in sufficient funds to enable t to discharge its
liability to make the payment to the appropriate authority, or is reimbursed for
any payment made.

 

8.                                      ADJUSTMENT UPON CHANGES IN STOCK

 

8.1                               The provisions of Section 11 paragraphs (c)
(Corporate Transaction) and (d) (Securities Acquisition) of the Plan shall be
modified for the purposes of the Approved Section so that they applies only
where a company (“the Acquiring Company”)

 

18

--------------------------------------------------------------------------------


 

(A)                               obtains Control of the Company as a result of:

 

(1)                                 a general offer to acquire the whole of the
issued share capital of the Company (other than that which is already owned by
it) made on a condition such that if satisfied the Acquiring Company will have
Control of the Company; or

 

(2)                                 a general offer to acquire all the Ordinary
Shares (or such Ordinary Shares as are not already owned by the Acquiring
Company); or

 

(B)                               obtains Control of the Company in pursuance of
a compromise or arrangement sanctioned by the Court under Section 425 of the
Companies Act 1985;

 

(C)                               becomes bound or entitled to acquire Ordinary
Shares under sections 428 to 430 of the Companies Act 1985.

 

8.2                               Where Rule 8.1 applies any Option subsisting
at the date of the Corporate Transaction or Securities Acquisition (as defined
in the Plan) may be released by the Participant at any time during the
Appropriate period, at the option of the Committee and with the agreement of the
Acquiring Company, for an equivalent option over shares of the Acquiring Company
which satisfies the conditions that it:

 

(A)       is over shares in the acquiring company or a company which has Control
of the acquiring company which satisfy the conditions specified in paragraphs 10
to 14 of Schedule 9 to the Taxes Act (and the terms “Ordinary Shares” and
“Scheme Shares” in this Scheme shall thereafter be construed accordingly);

 

(B)       is the right to acquire such number of Scheme Shares as has on
acquisition of the new Option as aggregate market value equal to the aggregate
market value of the Scheme Shares subject to the old Option immediately before
its release;

 

(C)       has an Option Price per Scheme Share such that the total amount
payable on exercise is equal to the total amount payable on exercise of the old
Option; and

 

(D)       is otherwise in identical terms to the old Option and for this purpose
references to “the Company” in the Plan other than Section 6) shall, unless the
context otherwise requires, be deemed to refer to the acquiring company or, as
the case may be, to the other company over whose shares the new Option is
granted.

 

The new Option shall for all other purposes of the Scheme be treated as having
been acquired at the same time as the old Option is respect of which it is
granted.

 

19

--------------------------------------------------------------------------------


 

8.3                               Every alteration or variation made pursuant to
Section 11 for the purposes of the Approved Section shall be subject to the
prior approval of the Board of Inland Revenue.

 

8.4                               Following the adjustment, the Shares continue
to be Section Shares.

 

9.                                      AMENDMENT OF THE PLAN AND STOCK AWARDS

 

Section 12 of the Plan shall operate for the purposes of the Approved Section of
the Plan subject to the following condition:

 

9.1                               Following the approval of the Approved
Section under Schedule 9 to the Taxes Act, no alteration of the Approved
Section shall have effect until approved by the Board of Inland Revenue.

 

10.                               CHOICE OF LAW

 

10.1                        Notwithstanding Section 15 of the Plan, the Approved
Section shall be governed by and construed in accordance with the laws of
England, except that any matters relating to the internal governance of the
Company shall be governed by Delaware law.

 

20

--------------------------------------------------------------------------------